NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



M & T BANK,                          )
                                     )
         Appellant,                  )
                                     )
v.                                   )             Case No. 2D17-2180
                                     )
CARLOS MONGIELLO; BEATRIZ MESA )
a/k/a BEATRIZ CECILIA MESA; and TARA )
CAY III HOMEOWNER'S ASSOCIATION )
INC.,                                )
                                     )
         Appellees.                  )
___________________________________)

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Pinellas
County; W. Douglas Baird, Senior Judge.

A. Donald Scott, Jr., and Sean Saval of
Clarfield, Okon & Salomone, P.L., West
Palm Beach, for Appellant.

Mark P. Stopa of Stopa Law Firm, Tampa;
and Latasha C. Scott of Lord Scott, PLLC,
Tampa, for Appellee Carlos Mongiello.

No appearance for remaining Appellees.


PER CURIAM.

              Affirmed.
SILBERMAN, VILLANTI, and BADALAMENTI, JJ., Concur.




                                   -2-